PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/544,389
Filing Date: 18 Jul 2017
Appellant(s): ASHITAKA et al.



__________________
Benjamin Berkowitz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 10th, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 28th, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicants’ arguments begin on page 6, subsection D.  The numbering scheme used by applicant has been maintained in the responses below for consistency.

D) Applicant's arguments with regard to the rejections of claims 1, 3, 12 and 14 under 35 U.S.C. § 102(a)(1) as being anticipated by Sato (JP 2013-041992) have been fully considered but they are not persuasive.
	1) Applicant contends (pages 6-7) that the instant invention is novel over Sato for the reason that Sato is argued to omit the feature of an oxidizer concentration less than 1000ppm by mass.
	Applicants’ argument has been considered but has not been found to be persuasive.
	Sato recognizes that the anion modified (sulfonic group) silica particle is an optionally isolated ingredient, distinct from chemical machinery polish water systems to which it is further incorporated (Sato ¶ [0009] and claim 1).  As an independent ingredient, which does not necessarily need to be made by a peroxide-dependent process (Sato last sentence in ¶ Sato.  
Furthermore, while Sato does not require the oxidizer-dependent method of making the particle, the teachings of ¶ [0024] merit discussion.  The particles of Sato are obtained “…by adding a proper quantity of hydrogen peroxide further, and neglecting it sufficiently” (Sato ¶ [0024])  The role of hydrogen peroxide in the demonstrated process of Sato is to oxidize the sulfhydryl group into a sulfonic group to arrive at the claimed anion modified silica, as sulfonic groups are anionic.  Sato’s teaching of “proper quantity” and “neglecting sufficiently” are evidence that Sato does not require the addition of hydrogen peroxide to excess, but rather recognizes adding it in an amount sufficient to oxidize the sulfhydryl into sulfonic group and decomposing the hydrogen peroxide into water after said oxidation.  As such it is the position of the Office that Sato at once envisaged an exceedingly low oxidizer content including the absence of oxidizer following reduction of hydrogen peroxide to water.
	While pages 7-8 of the argument notes that the solo example in Sato does use a high oxidizer content, it is the position of the Office that this comparison is non-analogous to the issue at hand.  It has been discussed above that the particle has intermediate use as a stand-alone ingredient (which does not require oxidizer; see ¶ [0009] and claim 1); Sato recognizes that only sufficient peroxide is necessary (Sato ¶ [0024]).  Case law supports that rejections over a prior art’s broad disclosure instead of preferred embodiments is proper (MPEP § 2123).  With respect to the broad teaching, Sato’s use of the composition as an independent ingredient; the teaching that only sufficient peroxide to oxidize the sulfhydryl, and the Sato’s example is not binding to his invention.
For these reasons, the Office believes that the rejection of claim 1 should be maintained as being anticipated by Sato. 
2) On pages 8-9, it is argued that Sato further adds oxidizer to the modified silica particles; it is argued that this teaching requires Sato to exceed the claimed oxidizer ppm content.
This argument is not persuasive, because Sato already has a patent on the particle itself, which does not require the oxidizer.  See Sato claim 1.  Sato’s teachings that the particle itself can further be added to oxidizer-containing chemical polishing systems is not germane to further uses of the particle itself, which is recognized to have stand-alone utility (Sato ¶ [0009]).
E) Applicant's arguments with regard to the rejections of claims 1-3 and 12 under 35 U.S.C. § 103 as being obvious over Sato (JP 2013-041992) in  view of Suenaga (US 2004/0127147); and claim 14 further in view of Yasuto (JP 2010-269985) have been fully considered but they are not persuasive.
The Appeal Brief does not address the obviousness of Sato’s oxidizer content.  It is the position of the Office that an oxidizer content below 1000ppm is at once envisaged in Sato as addressed in section D) above.  The Final Office Action mailed 4/28/2020 further posits on page 6 that it would have been obvious to use a sufficiently small quantity of oxidizer to reduce cost involved with the expense of additional chemicals and preparation.  In light of Sato’s teaching that hydrogen peroxide should be used in a sufficiently small amount (Sato ¶ [0024]) a person 
With regard to arguments against Sato in combination with Suenaga and Yasuto that these secondary references do not cure alleged deficiencies in Sato with regard to oxidizer content, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants’ arguments on page 10 have been considered but have not been found to be persuasive, because neither Suenaga nor Yasuto were relied upon for oxidizer content.  Suenaga was referenced for evidence that the claimed particle size distribution is obvious in similar silica particles; Yasuto was referenced to show that it is routine to reduce impurity content in metals.  With regard to the oxidizer content, Sato is sufficient to anticipate and/or obviate the claimed invention.
F) The double patenting rejections of claims 1, 3, 12 and 14 are moot over copending application 15/544,425 which was abandoned on 6/19/2020 following the instant Final Rejection mailed 4/28/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 10th, 2021 and April 2nd, 2021 were filed after the mailing date of the Final Office Action on April 28th, 2020 and after st, 2021 (see “Letter specifying the conditions for filing under 37CFR1.97” received 3/10/2021.  The submitted foreign office actions utilize the same art as the instant rejection and raise substantially similar issues towards the rejection of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767 
                                                                                                                                                                                                       /GWENDOLYN BLACKWELL/Supervisory Patent Examiner, Art Unit 1762                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.